DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,675,004. Although the claims at issue are not identical, they are not patentably distinct from each other because both application and patent claim an ultrasonic imaging system, where in the system automatically selects and adds a frame to the report based on the analysis of the frames depending on the imaging type.

U. S. Application No. 15/929,519
U. S. Patent No. 10,675,004
1. An ultrasound imaging system comprising: a transducer that is configured to transmit ultrasound signals to and receive ultrasound signals from a region of interest; a receive circuitry that is configured to convert the received ultrasound signals into first image frames of ultrasound data; a display to display the first image frames of ultrasound data; a cine buffer to store the first image frames of ultrasound data produced during an examination; and a processor that is configured to receive an indication of a type of examination being performed by the operator; recall one or more target image frames based on the type of examination performed by the operator; and compare the first image frames that are stored in the cine buffer to the one or more target image frames; and select, without input from the operator, one or more of the first image frames from the cine buffer for presentation to the operator based on the comparison with the one or more target image frames.
    1. An ultrasound imaging system comprising: a transducer that is configured to transmit ultrasound signals to and receive ultrasound signals from a region of interest; receive circuitry that is configured to convert the received ultrasound signals into image frames of ultrasound data for display to an operator; a display for displaying the image frames of ultrasound data; a cine buffer in which a first plurality of image frames of ultrasound data produced during an examination time are stored; and a processor that is configured to determine a second plurality of the image frames from the first plurality that are stored at equally spaced time intervals within the cine buffer during the examination time, wherein the processor is configured select one or more image frames from the cine buffer for presentation to the operator based on the first plurality of the image frames, and to receive confirmation from the operator whether to mark one or more of the selected image frames for inclusion in a patient record or other report, the one or more image frames being selected as a result of the processor analyzing the one or more image frames without input from the operator.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793